Bussell, Chief Justice, and Atkinson, Justice,
dissenting.
“Declarations by any person in the article of death, who is conscious of his condition, as to the cause of his death and the person who killed him, shall be admissible in evidence in a prosecution for the homicide.” Code of 1933, § 38-307. See also 30 C. J. 254, § 495; Mitchell v. State, 71 Ga. 128; Mattox v. United States, 146 U. S. 140, 151. The time between the date of declaration and death should not be unlimited, or be so extended that in lieu of an oath the declarant would not have before liim the mental “view of impending death and judgment, when the last hope of life is extinct, and . . the retributions of eternity are at hand.” Mitchell v. State, supra. In the facts of this case the intervening time is so great as to require a finding that the declarations were not made while the declarant was in the article of death, within the meaning of the statute.